[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.68

AMENDMENT NO. 3 TO THE COLLABORATION AGREEMENT

BETWEEN

EXELIXIS, INC., AND BRISTOL-MYERS SQUIBB COMPANY

 

 

THIS AMENDMENT NO. 3 (“Amendment No. 3”) to the Agreement (defined below) is
effective as of October 8, 2010 (the “Amendment No. 3 Effective Date”) by and
between Exelixis, Inc., a Delaware corporation located at 170 Harbor Way, P.O.
Box 511, South San Francisco, California 94083-0511 (“Exelixis”) and
Bristol-Myers Squibb Company, a Delaware corporation headquartered at 345 Park
Avenue, New York, New York 10154 (“BMS”). Exelixis and BMS may be referred to
individually as a “Party” and collectively as the “Parties”.

WHEREAS, Exelixis and BMS entered into that certain Collaboration Agreement
effective as of December 11, 2008, amended to be effective as of December 18,
2008, and further amended as of September 1, 2009 (the agreement and amendments,
collectively, the “Agreement”) for the purposes of applying Exelixis technology
and expertise to the discovery, lead optimization and characterization of small
molecule compounds, including XL184 and XL281, and providing for the development
and commercialization of novel therapeutic and prophylactic products based on
such compounds; and

WHEREAS, the Parties desire to amend various sections of the Agreement, as set
forth below.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

AGREEMENT

 

1. AMENDMENT OF THE AGREEMENT

The Parties hereby agree to amend the terms of the Agreement as provided below,
effective as of the Amendment No. 3 Effective Date. To the extent that the
Agreement is explicitly amended by this Amendment No. 3, the terms of this
Amendment No. 3 will control where the terms of the Agreement are contrary to or
conflict with the following provision. Where the Agreement is not explicitly
amended, the terms of the Agreement will remain in full force and effect.
Capitalized terms used in this Amendment No. 3 that are not otherwise defined
herein shall have the same meanings as such terms have in the Agreement.

1.1 Amendment of Section 7.6(a) of the Agreement. The Parties agree to delete
Section 7.6(a) of the Agreement in its entirety and replace it with the
following:



--------------------------------------------------------------------------------

“7.6(a) [Intentionally left blank.]”

1.2 Amendment of Section 7.8(a) of the Agreement. The Parties agree to delete
Section 7.8(a) of the Agreement in its entirety and replace it with the
following:

“7.8(a) Joint Patent Committee.

(i) Establishment & Meetings. Promptly after the Effective Date (as defined in
the TGR5 License Agreement), the Parties shall establish a committee (the “Joint
Patent Committee” or “JPC”). The JPC shall be composed of at least
(1) representative from each Party, at least one of which shall be a patent
counsel for such Party. Each Party may change its representative(s) by giving
the other Party at least [ * ] prior written notice. The JPC shall meet within [
* ] after the Effective Date (as defined in the TGR5 License Agreement), and
once per [ * ] thereafter, or as may be requested by either Party as necessary,
by teleconference, videoconference or in person (as determined by the JPC).

(1) Duties. Promptly after the Effective Date (as defined in the TGR5 License
Agreement), [ * ] shall oversee (subject to Sections 7.8(b)(ii), (iv) and
(v) below) the preparation, filing, prosecution (including any interferences,
reissue proceedings and reexaminations) and maintenance of all [ * ] Patents, [
* ] Patents Controlled by [ * ], and [ * ] Patents that in each case are [ * ]
(the “[ * ] Patents”), provided that, unless otherwise agreed by the Parties,
such responsibilities shall be carried out by: (A) [ * ] by [ * ] the [ * ],
unless there exists [ * ] of [ * ] and [ * ]; (B) [ * ] by [ * ], but only in
the case where [ * ] described in subsection (A) had [ * ] of [ * ]; or (C) [ *
] in conjunction with [ * ] described in the preceding subsection (A) or (B), as
applicable. [ * ], or [ * ], shall provide [ * ] with an update of the filing,
prosecution and maintenance status for each of the [ * ] Patents on a periodic
basis, and shall use commercially reasonable efforts to consult with and
cooperate with [ * ] with respect to the filing, prosecution and maintenance of
the [ * ] Patents, including providing [ * ] with drafts of proposed filings to
allow [ * ] a reasonable opportunity for review and comment before such filings
are due. [ * ], or the external counsel, shall provide to [ * ] copies of any
papers relating to the filing, prosecution and maintenance of the [ * ] Patents
promptly upon their being filed and received.

(2) Decisions. Subsequent to the Effective Date (as defined in the TGR5 License
Agreement), in the event of a dispute between the Parties with regard to the
preparation, filing, prosecution (including any interferences, reissue
proceedings and reexaminations) and maintenance of any [ * ] Patent, the matter
shall be promptly referred to the [ * ] of Exelixis and [ * ] for BMS. If these
two (2) individuals are unable to resolve the dispute promptly, then the matter
shall be promptly elevated to the [ * ] of Exelixis and the [ * ] of BMS. If
these two (2) individuals are unable to resolve the dispute promptly, then,
subject to Sections 7.8(a)(i)(3), 7.8(a)(i)(4), 7.8(a)(ii), [ * ] of the ROR
Collaboration Agreement, and [ * ] of the ROR Collaboration Agreement, BMS shall
have the final decision, except if such decision: (A) conflicts with the terms
of the Agreement; (B) would result in [ * ] described in [ * ] or a [ * ] of the
[ * ]; or (C) materially impacts [ * ] prosecution of Patents that [ * ] a [ *
], in which case of subsection 7.8(a)(i)(2)(A) - (C), [ * ] shall have the final
decision

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

2



--------------------------------------------------------------------------------

(3) Limitation on Subsection 7.8(a)(i)(2)(B). If [ * ] reasonably believes that
filing a new patent application covering a [ * ] (other than the [ * ] of a [ *
]) would result in potential claims [ * ] for [ * ], and if [ * ] disputes with
[ * ] that such patent application should be filed, then such dispute shall be
discussed as described in the first two (2) sentences of Section 7.8(a)(i)(2),
and, if still unresolved, shall be arbitrated pursuant to Section [ * ] of the
ROR Collaboration Agreement, and [ * ] shall not have the right to exercise its
final-decision making authority pursuant to Subsection 7.8(a)(i)(2)(B) unless
the dispute is resolved in [ * ] favor.

(4) Limitation on Subsection 7.8(a)(i)(2)(C). [ * ] hereby covenants that it
shall not, without the prior written consent of [ * ] (which shall not be
unreasonably delayed or conditioned), during the term of this Agreement, [ * ]
the decision-making authority granted to [ * ] pursuant to Subsection 7.8
(a)(i)(2)(C) [ * ] that is [ * ] existing as of the Effective Date or [ * ].
Furthermore, if [ * ] the decision-making authority granted to [ * ] pursuant to
Subsection 7.8 (a)(i)(2)(C) [ * ] by [ * ], [ * ] or [ * ], and such [ * ] is [
* ] or [ * ] a [ * ] that is [ * ], then [ * ] and [ * ] shall agree, pursuant
to Section [ * ] of the ROR Collaboration Agreement, on [ * ] the
decision-making authority granted to [ * ] pursuant to Subsection 7.8
(a)(i)(2)(C).

(ii) Abandonment. In no event shall [ * ] knowingly permit any of the [ * ]
Patents to be abandoned in any country, or elect not to file a new patent
application claiming priority to a patent application within the [ * ] Patents
either before such patent application’s issuance or within the time period
required for the filing of an international (i.e., Patent Cooperation Treaty),
regional (including European Patent Office) or national application, without [ *
] written consent (such consent not to be unreasonably withheld, delayed or
conditioned) or [ * ] otherwise first being given an opportunity to assume full
responsibility (at [ * ] expense) for the continued prosecution and maintenance
of such [ * ] Patents or the filing of such new patent application. Accordingly,
[ * ], or [ * ], shall provide [ * ] with notice of the allowance and expected
issuance date of any patent within the [ * ] Patents, or any of the
aforementioned filing deadlines, and [ * ] shall provide [ * ] with prompt
notice as to whether [ * ] desires [ * ] to file such new patent application. In
the event that [ * ] decides either: (A) not to continue the prosecution or
maintenance of a patent application or patent within the [ * ] Patents in any
country; or (B) not to file such new patent application requested to be filed by
[ * ], [ * ] shall provide [ * ] with notice of this decision at least [ * ]
prior to any pending lapse or abandonment thereof, and [ * ] shall thereafter
have the right to assume responsibility for the filing, prosecution and
maintenance of such patent or patent application. In the event that [ * ]
assumes such responsibility for such filing, prosecution and maintenance, [ * ]
shall no longer have the responsibility for such filing, prosecution and
maintenance of such patent applications and patents, and [ * ] shall cooperate
as reasonably requested by [ * ] to facilitate control of such filing,
prosecution and maintenance by [ * ]. In the case where [ * ] takes over the
filing, prosecution or maintenance of any patent or patent application as set
forth above, such patent or patent application shall [ * ] be [ * ] the [ * ],
and [ * ] shall [ * ] such patent or patent application.

(iii) Filing, Prosecution and Maintenance of Sole Invention Patents Controlled
by BMS. In accordance with this Section 7.8 (a)(iii), BMS shall be responsible
for the filing, prosecution (including any interferences, reissues and
reexaminations) and

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

3



--------------------------------------------------------------------------------

maintenance of all Sole Invention Patents Controlled by BMS. [ * ] shall provide
to Exelixis copies of any papers relating to the filing, prosecution and
maintenance of the Sole Invention Patents Controlled by BMS promptly upon their
being filed and received.

(iv) Patent Term Extension. Exelixis and BMS shall each cooperate with each
another and shall use commercially reasonable efforts in obtaining patent term
extension (including any pediatric exclusivity extensions as may be available)
or supplemental protection certificates or their equivalents in any country with
respect to patent rights covering the Products. If elections with respect to
obtaining such patent term extensions are to be made, [ * ] shall have the right
to make the election to seek patent term extension or supplemental protection.

(v) Exelixis Right to Separate Claims. To the extent that any Sole Invention
Patent of Exelixis contains claims that cover compounds that are not
Collaboration Compounds (such compounds, “Separable Compounds”), Exelixis shall
have the right to separate any claims that cover such Separable Compounds (and
not Collaboration Compounds) and to file such claims in a separate application
(e.g., a continuation, continuation-in-part, or divisional application).
Exelixis shall notify BMS in writing prior to separating such claims, and such
separation shall be at Exelixis’ sole expense.”

1.3 Amendment of Section 7.10 of the Agreement. The Parties agree to delete
Section 7.10 of the Agreement in its entirety and replace it with the following:

“7.10 [Intentionally left blank.]”

1.4 Amendment of Section 9.1(a) of the Agreement. The Parties agree to delete
Section 9.1(a) of the Agreement in its entirety and replace it with the
following:

“9.1(a) Prior to Commercialization. Subject to Sections 9.1(a)(i), 9.2 and 9.3,
[ * ], [ * ] (directly or indirectly, and either with or without a bona fide
collaborator) outside the scope of this Collaboration any programs: (I) that [ *
] that [ * ] of [ * ]; or (II) where [ * ] that [ * ]; provided, however, that,
[ * ], the foregoing shall [ * ] (either alone or with a Third Party) [ * ] of a
[ * ] that [ * ]: (A) [ * ] that [ * ] and/or [ * ] a [ * ] that [ * ] of such [
* ], [ * ] (B) [ * ] that is [ * ] or [ * ].

(i) [ * ] of a Product. Upon either (A) the [ * ] of the [ * ] Products [ * ]
with respect to [ * ] or [ * ]; (B) the [ * ] of [ * ] Products with respect to
[ * ] or [ * ] pursuant to Section [ * ]; or (C) the [ * ] of [ * ] or [ * ]
pursuant to Section [ * ], [ * ] (directly or indirectly, and either with or
without a bona fide collaborator) outside the scope of this Collaboration
programs to [ * ] that [ * ].”

1.5 Amendment of Section 14.4 of the Agreement. The Parties agree to delete
Section 14.4 of the Agreement in its entirety and replace it with the following:

“14.4 Entire Agreement; Amendments. This Agreement, the license

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

4



--------------------------------------------------------------------------------

agreement (for the discovery, development and commercialization of compounds
that agonize the target known as TGR5) and that is dated as of the Amendment
No. 3 Effective Date (the “TGR5 License Agreement”), the collaboration agreement
(for the discovery, development and commercialization of compounds that
antagonize the target known as ROR) and that is dated as of the Amendment No. 3
Effective Date (the “ROR Collaboration Agreement”), and the letter agreement
that is dated as of the Amendment No. 3 Effective Date and that describes
Exelixis’ creation of a licensing Affiliate (the “Letter Agreement”), set forth
the complete, final and exclusive agreement and all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties hereto and supersedes and terminates all prior agreements and
understandings between the Parties. There are no covenants, promises,
agreements, warranties, representations, conditions or understandings, either
oral or written, between the Parties other than as are set forth in this
Agreement, the TGR5 License Agreement, the ROR Collaboration Agreement, and the
Letter Agreement. No subsequent alteration, amendment, change or addition to
this Agreement shall be binding upon the Parties unless reduced to writing and
signed by an authorized officer of each Party.”

 

2. MISCELLANEOUS

2.1 Full Force and Effect. This Amendment No. 3 amends the terms of the
Agreement and is deemed incorporated into, and governed by all other terms of,
the Agreement. The provisions of the Agreement, as amended by this Amendment
No. 3, remain in full force and effect.

2.2 Further Actions. Each Party shall execute, acknowledge and deliver such
further instruments, and do all other acts, as may be necessary or appropriate
in order to carry out the purposes and intent of this Amendment No. 3.

2.3 Counterparts. This Amendment No. 3 may be executed in two (2) or more
counterparts, each of which shall be an original and all of which shall
constitute together the same document. Counterparts may be signed and delivered
by facsimile, or electronically in PDF format, each of which shall be binding
when sent.

Signature page follows

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 3 to be executed
by their duly authorized representatives. The date that this Amendment No. 3 is
signed shall not be construed to imply that the document was made effective on
that date.

 

Bristol-Myers Squibb Company     Exelixis, Inc. Signature:  

        /s/ Jeremy Levin

    Signature:  

        /s/ Michael Morrissey

Name:  

            Jeremy Levin

    Name:    

          Michael Morrissey

Title:  

        Senior Vice President

    Title:     

           CEO

Date:  

             10/08/2010

    Date:     

           10/08/2010

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

6